             Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 1 of 20



The Employment Law Firm
Cynthia L. Pollick, LLM                                                                                                  Attorney for Plaintiff
I.D. No.: 83826
363 Laurel Street
Pittston, PA 18640
(570) 654-9675
_____________________________________________________________________________________________________________________________________________________________


                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE J. KANSKY            :
                              :
                Plaintiff     :
                              :                                                                  CIVIL ACTION – LAW
  -v-                         :
                              :                                                               JURY TRIAL DEMANDED
CITY OF WILKES-BARRE, RICHARD :
HARDING, Individually and     :
JOSEPH COFFAY, Individually   :
                              :
                Defendants    :                                                                         NO. 20-43

                                            SECOND AMENDED COMPLAINT

            NOW comes the Plaintiff, LAWRENCE J. KANSKY, by his attorney,

Cynthia L. Pollick, Esquire, and files the following Second Amended Complaint

against Defendants and avers as follows:

            1.          Plaintiff, LAWRENCE J. KANSKY, is competent adult individual

who resides in Luzerne County, Pennsylvania.

            2.          Defendant, CITY OF WILKES-BARRE, is a governmental entity

with a principal office at 40 East Market Street, Wilkes-Barre, PA 18711.

            3.          Defendant, Police Officer RICHARD HARDING, works for the CITY

OF WILKES-BARRE and was a servant, agent, and employee of the CITY OF
       Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 2 of 20




WILKES-BARRE, and was acting under color of state law when he engaged in

official policy, custom, and practice to deprive LAWRENCE J. KANSKY of his

constitutional and state rights. At the time of the events, Officer RICHARD

HARDING worked out of CITY OF WILKES-BARRE at 15 N. Washington Street,

Wilkes-Barre, PA 18701.

      4.     Defendant, Police Chief JOSEPH COFFAY, works for the CITY OF

WILKES-BARRE and was a servant, agent, and employee of the CITY OF

WILKES-BARRE, and was acting under color of state law when he engaged in

official policy, custom, and practice to deprive LAWRENCE J. KANSKY of his

constitutional and state rights. At the time of the events, Police Chief JOSEPH

COFFAY worked out of CITY OF WILKES-BARRE at 15 N. Washington Street,

Wilkes-Barre, PA 18701.

      5.     At all times in question, Defendant Police Officer RICHARD

HARDING and Police Chief JOSEPH COFFAY were acting under color of state

law when they engaged in official policy, custom, and decisions to deprive

Plaintiff’s constitutional and state rights.

      6.     Defendant, CITY OF WILKES-BARRE, failed to train its officials on

how to properly assess probable cause, not to retaliate against a citizen who

engaged in free speech, and not intimidate a citizen after successfully

defending a criminal action.

                                          2
       Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 3 of 20




      7.    Defendant, CITY OF WILKES-BARRE, acquiesced in all actions

taken by its public officials and personnel.

                                 JURSIDICTION

      8.    This suit is brought and jurisdiction lies based on a federal

question. 28 U.S.C. § 1331. The injuries sustained are pursuant to 42 U.S.C. §

1983 for constitutional violations of LAWRENCE J KANSKY’s pursuant to the

First, Fourth and Fourteenth Amendments. Plaintiff also asserts state claims

for which there is supplemental jurisdiction. 28 USCS § 1367.

                                     FACTS

      9.    Plaintiff, LAWRENCE J. KANSKY, is a citizen who possessed a

License to Carry a Firearm Permit No. 34728 issued by Luzerne County

Sheriff’s Department.

      10.   On or about May 21, 2019, Plaintiff called 911 several times

regarding the need for assistance related to an injured raccoon that was

located near 72 W. North Street, Wilkes-Barre, Pennsylvania, starting at 5:37

am and continued to do so during the next 8 hours with absolutely no

response from law enforcement.

      11.   On or about May 21, 2019, after waiting 8 hours for assistance

from law enforcement, Plaintiff used his legally issued firearm to shoot at the



                                        3
       Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 4 of 20




raccoon, which was suffering, injured, possibly had rabies or other diseases,

which was a potential danger to the public.

       12.   On or about June 3, 2019, Defendant Police Officer RICHARD

HARDING charged Plaintiff with two (2) counts of recklessly engaging another

person, disorderly conduct and unlawful acts concerning taking of furbearers.

       13.   On or about June 26, 2019, Plaintiff spoke out to a local media

outlets, including the Citizen’s Voice newspaper, related to the charges that

were    filed    against   him.   https://www.citizensvoice.com/news/lawyer-

charged-for-raccoon-mercy-killing-1.2501354

       14.   Specifically, Plaintiff stated that “when a wild animal is wounded,

they are very dangerous animal” and admitted that he shot at the injured and

dying raccoon.

       15.   On or about September 12, 2019, the charges against Plaintiff

were    dismissed.     https://www.citizensvoice.com/news/raccoon-shooting-

case-dismissed-against-attorney-1.2532151

       16.   On or about December 15, 2019, Plaintiff received the esteemed

Animal Rights Award from Tracy’s Hope Hospice and Animal Rescue for his

brave actions for trying to put a suffering animal out of its misery and for

protecting the community from wild, dangerous animal.



                                        4
       Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 5 of 20




      17.   On or about December 31, 2019, at 11:45 am, Defendant Police

Officer RICHARD HARDING pulled behind Plaintiff in a no parking zone and

yelled and screamed at Plaintiff that he was looking for him.

      18.   Additionally, Defendant Police Officer RICHARD HARDING told

Plaintiff that he was a liar, no hero, and got lucky in full uniform with a gun in

his possession.

      19.   Plaintiff attempted to get away from Defendant Police Officer

RICHARD HARDING to no avail since he was frightened of him and had no

firearm in his possession but Defendant Police Officer RICHARD HARDING

continued to come after Plaintiff.

      20.   Plaintiff reported the harassing, intimidating and threatening

actions of Defendant Police Officer RICHARD HARDING to 911.




                                        5
        Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 6 of 20




                                 COUNT I
                      FIRST AMENDMENT RETALIATION
                         PLAINTIFF V. DEFENDANTS

       21.    Paragraphs 1-20 above are incorporated herein by reference as if

fully set forth herein at length.

       22.    On or about May 21, 2019, Plaintiff, as a citizen, called 911 several

times seeking the assistance of law enforcement in the handling of an injured

raccoon.

       23.    Plaintiff, as a citizen, has the right to speak out and seek police

assistance.

       24.    Defendants were aware of Plaintiff’s protected activities and

retaliated against him by causing him mental anxiety, stress and

sleeplessness, and a continued campaign of harassment for having exercised

his constitutional right to bear arms and exercise free speech.

       25.    On or about May 21, 2019, Defendant Harding took photographs

of the area in question on the day it occurred.

       WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C. §

1983, including but not limited to compensatory damages, emotional distress,

and punitive damages against Individual Defendants only, attorney fees and

costs, pre- and post- interest, delay damages and any other relief that a jury

finds fit.

                                         6
          Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 7 of 20




                               COUNT II
                        MALICIOUS PROSECUTION
            VIOLATION OF FOURTH AMENDMENT AND STATE LAW
                       PLAINTIFF V. DEFENDANTS

      26.     Plaintiff, LAWRENCE J KANSKY, hereby incorporates by reference

paragraphs one (1) through twenty-five (25) above as if set forth herein at

length.

      27.     Defendant Officer RICHARD HARDING initiated a criminal

proceeding against Plaintiff.

      28.     Defendant Police Chief JOSEPH COFFAY approved the charges

filed by Officer HARDING when he publicly supported the filing of the criminal

charges and stated that “… officer Richard Harding had probable cause to file

the charges”. https://www.citizensvoice.com/news/hearing-set-in-raccoon-

mercy-killing-1.2504033

      29.     On or about July 2, 2019, Defendant Harding dropped charges

against Plaintiff related to the unlawful act concerning a furbearer, which

proves he did not have grounds for such criminal charges, especially since

there was no plea agreement in place.

      30.     That criminal proceeding in its entirety ended in Plaintiff’s favor.

      31.     Defendant Police Officer RICHARD HARDING initiated that

criminal proceeding without probable cause.


                                         7
         Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 8 of 20




      32.    Defendant Police Officer RICHARD HARDING intentionally

omitted material truthful facts that would have resulted in Plaintiff not being

charged for crimes he did not commit.

      33.    Nothing in the affidavit of probable cause notes any evidence that

any person was in danger of bodily injury that created substantial risk of

death or serious, permanent disfigurement or protracted loss of any bodily

organ.

      34.    In fact, Defendant Police Officer RICHARD HARDING should have

noted in the affidavit of probable cause that no one was injured or believed

that they would be injured.

      35.    Defendant    Police    Officer   RICHARD      HARDING’s      affidavit

specifically states that Plaintiff, “… aimed his gun at the raccoon but at the last

second he moved it (the gun) so he wouldn’t shoot it.” (Exhibit “A”, pg.

4)(emphasis added).

      36.    Defendant Police Officer RICHARD HARDING acted with reckless

disregard in failing to disclose facts that would have exonerated Plaintiff.

      37.    Defendant Police Officer RICHARD HARDING acted maliciously

and for a purpose other than bringing the Plaintiff to justice.

      38.    Plaintiff was criminally charged due to the actions of Defendant

Police Officer RICHARD HARDING, and thereby suffered a deprivation of his

                                        8
          Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 9 of 20




liberty interests, which could have resulted in four (4) years in prison and the

loss of his law license.

      WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C. §

1983 law, including but not limited to the following, all equitable remedies

allowable at law, out of pocket expenses related to having to defend frivolous

criminal charges, compensatory damages, emotional distress, punitive

damages against individuals only, injunction against future acts, attorney fees

and costs, pre- and post- interest, and delay damages.

                                   COUNT III
                                 STIGMA-PLUS
                           VIOLATION OF DUE PROCESS
                            PLAINTIFF V. DEFENDANTS

      39.     Plaintiff, LAWRENCE J KANSKY, hereby incorporates by reference

paragraphs one (1) through thirty-eight (38) above as if set forth herein at

length.

      40.     Defendants made public stigmatizing statements to the local

television and newspaper outlets about Plaintiff based on an unlawful

criminal charges being lodged against him.

      41.     Defendant Police Chief JOSEPH COFFAY stated to the press “[t]he

man fired a weapon in public without regard for the safety of anyone that was

around, which caused two victims to call 911 because they were alarmed.”


                                        9
      Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 10 of 20




https://www.citizensvoice.com/news/hearing-set-in-raccoon-mercy-killing-

1.2504033

      42.   Defendant Police Officer RICHARD HARDING dropped charges

related to the unlawful concerning a furbearer, which proves he did not have

grounds to charge the same and by publicly announcing that criminal charge

against Plaintiff along with the other criminal charges, Plaintiff was

stigmatized and made to look poorly in the eyes of the community in which he

seeks to represent citizens as a lawyer.

      43.   Defendants comments damaged Plaintiff’s reputation and the

false statements were made in connection with unlawful criminal charges.

      WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C. §

1983 law, including but not limited to the following, all equitable remedies

allowable at law, out of pocket expenses, compensatory damages, emotional

distress, punitive damages, injunction against future acts, attorney fees and

costs, pre- and post- interest, and delay damages.




                                       10
      Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 11 of 20




                                COUNT IV
                      FALSE LIGHT & DEFAMATION
              PLAINTIFF V. DEFENDANT HARDING AND COFFAY

      44.     Plaintiff, LAWRENCE J KANSKY, hereby incorporates by reference

paragraphs one (1) through forty-three (43) above as if set forth herein at

length.

      45.     Defendants publicly accused Plaintiff of committing crimes he did

not commit.

      46.     Defendants reported the unlawful charges to local television and

news outlets.

      47.     Defendants knew that the statements and accusations that

Plaintiffs had committed crimes were false, misleading, defamatory, libelous,

unprivileged, and without legal excuse.

      48.     The aforementioned statements exposed Plaintiff to hatred and

contempt by imputing he was guilty of committing a crime.

      49.     The aforementioned statements injured Plaintiff’s good name and

reputation.

      50.     The aforementioned statements were published by Defendants

and its agents with the expressed and implied malice, and with the design and

intent to injure Plaintiff and his good name and reputation, and by reason

thereof, Plaintiff is entitled to actual damages.

                                        11
      Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 12 of 20




      51.   As a direct result of the publication of Defendants and their

statements, Plaintiff suffered humiliation and emotional anguish and has been

confronted by other individuals concerning the allegations set forth above.

Plaintiff has been required to explain away the allegations set forth in this

matter, and in fact, the allegations set forth above unequivocally state that

Plaintiff was guilty of crimes.

      52.   As a result of the aforementioned, Plaintiff has sustained

emotional and mental anguish, embarrassment, and loss of his good

reputation in the community.

      53.   Defendants knew that said accusations and statements were

untrue, and Defendants made such accusations maliciously with the intent to

harm Plaintiff, and with reckless disregard for the consequences of making the

aforementioned false accusations and statements.

      WHEREFORE, Plaintiff demands judgment against Defendants and all

remedies available, including but not limited a public apology, compensatory

damages, emotional distress, punitive damages, pre- and post- interest, delay

damages, and any damage the Court sees fit in law or equity.




                                     12
      Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 13 of 20




                              COUNT V
             FIRST AMENDMENT RETALIATION/HARASSMENT
                      PLAINTIFF V. DEFENDANTS

      54.    Paragraphs 1-53 above are incorporated herein by reference as if

fully set forth herein at length.

      55.    On or about September 12, 2019, a preliminary hearing was held,

in which Plaintiff successfully defended against the criminal charges filed

against him by Defendant Police Officer RICHARD HARDING.

      56.    On or about December 31, 2019, at 11:45 am, Defendant Police

Officer RICHARD HARDING pulled behind Plaintiff in a no parking zone and

yelled and screamed at Plaintiff that he was looking for him.

      57.    Additionally, Defendant Police Officer RICHARD HARDING yelled

and screamed that Plaintiff was a liar, no hero, and got lucky in full uniform

with a gun in his possession.

      58.    At the time Defendant Police Officer RICHARD HARDING yelled

and screamed at Plaintiff, he was legally parked and was getting out of his car.

      59.    Plaintiff attempted to get away from Defendant Police Officer

RICHARD HARDING to no avail since he was frightened of him and had no

firearm in his possession but Defendant Police Officer RICHARD HARDING

continued to come after Plaintiff.



                                       13
       Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 14 of 20




       60.   Plaintiff reported the harassing, intimidating and threatening

actions of Defendant Police Officer RICHARD HARDING to 911.

       WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C. §

1983, including but not limited to compensatory damages, emotional distress,

and punitive damages against Individual Defendants only, attorney fees and

costs, pre- and post- interest, delay damages and any other relief that a jury

finds fit.

       A jury trial is demanded on all counts.

                                      By: /s/ Cynthia L. Pollick
                                      Cynthia L. Pollick, Esquire
                                      Pa. I.D. No.: 83826
                                      363 Laurel Street
                                      Pittston, PA 18640
                                      (570) 654-9675
                                      pollick@lawyer.com




                                        14
      Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 15 of 20




                        CERTIFICATE OF SERVICE

     Cynthia L Pollick, Esquire, hereby certifies that on March 25, 2020, she

served a copy of Plaintiff’s Second Amended Complaint on Defendants by

serving a copy via ECF on Defendants:

           John Dean, Esquire
           Mark Bufalino, Esquire
           Elliott Greenleaf & Dean
           15 Public Square, Suite 310
           Wilkes-Barre PA 18701

                                              s/ Cynthia L. Pollick
                                              Cynthia L Pollick, Esquire




                                        15
Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 16 of 20




                         EXHIBIT "A"
Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 17 of 20




                         EXHIBIT "A"
Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 18 of 20




                         EXHIBIT "A"
Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 19 of 20




                         EXHIBIT "A"
Case 3:20-cv-00043-MEM Document 25 Filed 03/25/20 Page 20 of 20




                         EXHIBIT "A"
